In The

                                  Court of Appeals
                      Ninth District of Texas at Beaumont
                                _________________
                                  NO. 09-12-00566-CV
                                _________________

                           THERESA WILSON, Appellant

                                            V.

   CBL/PARKDALE MALL GP, LLC a/k/a CBL PARKDALE MALL, LT, CBL
    PARKDALE CROSSING, GP, CBL PARKDALE CROSSING AND CBL &
                   ASSOCIATES, LLP, Appellee

________________________________________________________________________

                   On Appeal from the 136th District Court
                          Jefferson County, Texas
                         Trial Cause No. D-187,035
________________________________________________________________________

                                        ORDER

       The appellee filed a motion to dismiss the appeal, and the appellant filed a

response. The trial court signed an order granting summary judgment on August 8, 2012.

On August 15, 2012, the appellee filed a motion to modify the judgment to correct the

name of the appellee by including other entities named in the plaintiff’s original petition

but not explicitly named in the order granting summary judgment. On August 20, 2012,

the appellant filed a motion for reconsideration of the order granting the motion for


                                            1
summary judgment. While it retained plenary power, the trial court denied the appellant’s

motion for reconsideration and granted the appellee’s motion to modify. The appellate

timetables commenced with the signing of the new judgment on October 9, 2012.

       A motion for new trial may be filed prior to judgment. See Tex. R. Civ. P.

329b(a); Tex. R. App. P. 27.2. If the motion for new trial did not effectively extend the

time for filing a notice of appeal because it assailed only the former judgment and not the

new judgment, the notice of appeal was due on November 8, 2012. A notice of appeal

was filed on November 20, 2012. The appellant’s response to the appellee’s motion to

dismiss the appeal establishes that the notice of appeal was filed late because counsel

miscalculated the deadline. Appellant’s response demonstrates that either the notice of

appeal was timely filed, or if it was not timely filed the delay was due to inadvertence or

mistake.

       The Court finds the appellant filed notice of appeal within fifteen days of the last

day allowed for perfecting an appeal, and further finds the appellant has reasonably

explained the need for an extension of time to perfect appeal. Verburgt v. Dorner, 959

S.W.2d 615 (Tex. 1997). Therefore, the Court GRANTS an extension of time to

November 23, 2012, to perfect appeal. Tex. R. App. P. 26.3. The appellee’s motion to

dismiss the appeal is DENIED.

       ORDER ENTERED December 13, 2012.
                                                               PER CURIAM

Before Gaultney, Kreger, and Horton, JJ.

                                            2